Exhibit 10.1

 

BARCLAYS CAPITAL INC.

 

$550,000,000

 

Enviva Partners, LP

Enviva Partners Finance Corp.

 

6.500% Senior Notes due 2026

 

Purchase Agreement

 

November 22, 2019

 

Barclays Capital Inc.

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

 

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

 

Enviva Partners, LP, a Delaware limited partnership (the “Partnership”), and
Enviva Partners Finance Corp., a Delaware corporation (the “Finance Corp.” and
together with the Partnership, the “Issuers”) propose to issue and sell to the
several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
$550,000,000 principal amount of its 6.500% Senior Notes due 2026 (the
“Securities”).  The Securities will be issued pursuant to an Indenture to be
dated as of December 9, 2019 (the “Indenture”), among the Issuers, the
guarantors listed in Schedule 2 hereto (the “Guarantors”) and Wilmington Trust,
National Association, as trustee (the “Trustee”), and will be guaranteed on an
unsecured basis by each of the Guarantors (the “Guarantees”). Enviva Partners
GP, LLC, a Delaware limited liability company (the “General Partner”), serves as
the general partner of the Partnership.

 

The Issuers and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

 

--------------------------------------------------------------------------------



 

1.                                      Offering Memorandum and Transaction
Information.

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Issuers and the Guarantors have prepared a
preliminary offering memorandum dated November 15, 2019 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Issuers, the Guarantors and the Securities.  Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Issuers to the Initial Purchasers pursuant to the terms of this purchase
agreement (the “Agreement”).  The Issuers hereby confirm that they have
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.  References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Issuers had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

 

The transactions contemplated by this Agreement and the Indenture and the use of
the net proceeds from the sale of the Securities to redeem all of the
Partnership’s existing 8.5% senior unsecured notes due 2021 and repay borrowings
under the Partnership’s senior secured revolving credit facility, are
collectively referred to as the “Transactions.”

 

2.                                      Purchase and Resale of the Securities.

 

(a)                                 The Issuers agree to issue and sell the
Securities to the several Initial Purchasers as provided in this Agreement, and
each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Issuers the respective
principal amount of Securities set forth opposite such Initial Purchaser’s name
in Schedule 1 hereto at a price equal to: 99.00% of the principal amount
thereof, plus accrued interest, if any, from December 9, 2019 to the Closing
Date.  The Issuers will not be obligated to deliver any of the Securities except
upon payment for all the Securities to be purchased as provided herein.

 

2

--------------------------------------------------------------------------------



 

(b)                                 The Issuers understand that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a) of Regulation D under the
Securities Act (“Regulation D”);

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act; and

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell, the Securities as
part of their initial offering except:

 

(A)                               to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or

 

(B)                               in accordance with the restrictions set forth
in Annex C hereto.

 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Issuers and, for purposes of the “no registration” opinions to
be delivered to the Initial Purchasers pursuant to Sections 6(f) and 6(g),
counsel for the Issuers and counsel for the Initial Purchasers, respectively,
may rely upon the accuracy of the representations and warranties of the Initial
Purchasers, and compliance by the Initial Purchasers with their agreements,
contained in paragraph (b) above (including Annex C hereto), and each Initial
Purchaser hereby consents to such reliance.

 

(d)                                 The Issuers acknowledge and agree that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.

 

(e)                                  Payment for and delivery of the Securities
will be made at the offices of Latham & Watkins LLP (811 Main Street,
Suite 3700, Houston, Texas, 77002) at 10:00 A.M., New York City time, on
December 9, 2019, or at such other time or place on the same or such other date,
not later than the fifth business day thereafter, as the Representative and the
Issuers may agree upon in writing.  The time and date of such payment and
delivery is referred to herein as the “Closing Date.”

 

(f)                                   Payment for the Securities shall be made
by wire transfer in immediately available funds against delivery to the nominee
of The Depository Trust Company

 

3

--------------------------------------------------------------------------------



 

(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Issuers.  The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.

 

(g)                                  The Issuers and the Guarantors acknowledge
and agree that each Initial Purchaser is acting solely in the capacity of an
arm’s length contractual counterparty to the Issuers and the Guarantors with
respect to the offering of Securities contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Issuers, the Guarantors or any
other person.  Additionally, neither the Representative nor any other Initial
Purchaser is advising the Issuer, the Guarantors or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction. 
The Issuers and the Guarantors shall consult with their own advisors concerning
such matters and shall be responsible for making their own independent
investigation and appraisal of the transactions contemplated hereby, and neither
the Representative nor any other Initial Purchaser shall have any responsibility
or liability to the Issuers or the Guarantors with respect thereto. Any review
by the Representative or any Initial Purchaser of the Issuer, the Guarantors,
and the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Issuers, the Guarantors or any other person.

 

3.                                      Representations and Warranties of the
Issuers and the Guarantors.  The Issuers and the Guarantors jointly and
severally represent and warrant as of the Time of Sale and as of the Closing
Date to each Initial Purchaser that:

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and Offering Memorandum.  The Preliminary Offering Memorandum,
as of its date, did not, the Time of Sale Information, at the Time of Sale, did
not, and at the Closing Date, will not, and the Offering Memorandum, in the form
first used by the Initial Purchasers to confirm sales of the Securities and as
of the Closing Date, will not, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Issuers and the Guarantors make no representation
or warranty with respect to any statements or omissions made in reliance upon
and in conformity with information relating to any Initial Purchaser furnished
to the Issuers in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, the Time of Sale
Information or the Offering Memorandum.

 

(b)                                 Additional Written Communications.   The
Issuers and the Guarantors (including their agents and representatives, other
than the Initial Purchasers in their capacity as such) have not prepared, made,
used, authorized, approved or referred to and will not prepare, make, use,
authorize, approve or refer to any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such

 

4

--------------------------------------------------------------------------------



 

communication by the Issuers and the Guarantors or their agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c) hereof.  Each such Issuer Written Communication,
when taken together with the Time of Sale Information at the Time of Sale, did
not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Issuers and the Guarantors make no
representation or warranty with respect to any statements or omissions made in
each such Issuer Written Communication in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Issuers in
writing by such Initial Purchaser through the Representative expressly for use
in any Issuer Written Communication.

 

(c)                                  Incorporated Documents.  The documents
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum, when they were filed with the Commission, conformed or will
conform, as the case may be, in all material respects to the requirements of the
Exchange Act, and the rules and regulations of the Commission thereunder, and
did not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

(d)                           Financial Statements.

 

(i)                                     The financial statements and the related
notes thereto of Enviva Partners, LP and its subsidiaries included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum present fairly in all material respects the financial
position of the Partnership and its subsidiaries (collectively, the “Partnership
Entities”) as of the dates indicated and the results of their operations and the
changes in their cash flows for the periods specified; such financial statements
have been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods covered thereby,
except to the extent disclosed therein; and the other financial information
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum has been derived from the accounting records of the
Partnership Entities and presents fairly in all material respects the
information shown thereby.

 

(ii)                                  The historical financial statements and
related notes of Enviva Wilmington Holdings, LLC (“Wilmington Holdings”) and its
subsidiaries required by Rule 3-05 of Regulation S-X incorporated by reference
in the Time of Sale Information and the Offering Memorandum were audited, as
described therein, by KPMG LLP and present fairly in all material respects the
financial position of Wilmington Holdings and its

 

5

--------------------------------------------------------------------------------



 

subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with GAAP applied on a consistent
basis throughout the periods covered thereby, except to the extent disclosed
therein.

 

(iii)                               The pro forma financial statements
incorporated by reference in the Time of Sale Information and the Offering
Memorandum have been prepared in accordance with the applicable accounting
requirements of Regulation S-X under the Securities Act, the assumptions used in
preparing the pro forma financial statements incorporated by reference in the
Time of Sale Information and the Offering Memorandum provide a reasonable basis
for presenting the significant effects directly attributable to the transactions
or events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma columns therein reflect the
proper application of those adjustments to the corresponding historical
financial statement amounts.

 

(iv)                              The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

(e)                                  No Material Changes.  Except as described
in the Time of Sale Information and the Offering Memorandum, since the date of
the latest audited financial statements of the Partnership included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum (i) the Partnership Entities have not sustained any material loss or
interference with their business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, (ii) the Partnership Entities have not
issued or granted any securities, (iii) the Partnership Entities have not
incurred any material liability or obligation, direct or contingent, other than
liabilities and obligations that were incurred in the ordinary course of
business, (iv) the Partnership Entities have not entered into any material
transaction not in the ordinary course of business, and (v) there has not been
any material change in the partnership or limited liability company interests,
as applicable, or long-term debt of the Partnership Entities, or any development
involving a Material Adverse Effect.  For purposes of this Agreement, “Material
Adverse Effect” refers to an adverse change, in or affecting the condition
(financial or otherwise), results of operations, members’ equity/partners’
capital, properties, management, business or prospects of the Partnership
Entities, taken as a whole, in each case except as would not, in the aggregate,
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), results of operations, members’ equity or partners’
capital, properties, business or prospects of the Partnership Entities, taken as
a whole.

 

(f)                                   The Issuers and the General Partner.  Each
of the Issuers and the General Partner have been duly organized, is validly
existing and in good standing as a limited partnership, corporation or limited
liability company, as applicable, under the laws of its

 

6

--------------------------------------------------------------------------------



 

jurisdiction of organization and is duly qualified to do business and in good
standing as a foreign business entity in each jurisdiction in which its
ownership or lease of property or the conduct of its businesses requires such
qualification, except where the failure to be so qualified or in good standing
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. Each of the Issuers and the General Partner have all limited
partnership, corporate or limited liability company, as applicable, power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is engaged in all material respects. The Issuers and the General
Partner do not own or control, directly or indirectly, any equity or long-term
debt securities of any corporation, partnership, limited liability company,
joint venture, association or other entity other than the subsidiaries listed on
Schedule 3 to this Agreement.

 

(g)                                  The Guarantors. The Guarantors have been
duly incorporated or formed and are validly existing as a limited partnership or
limited liability company, as the case may be, in good standing under the laws
of the jurisdiction in which they are chartered or organized, and are duly
qualified to do business as a limited partnership or limited liability company,
as the case may be, and are in good standing under the laws of each jurisdiction
which requires such qualification, except where the failure to be so qualified
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Guarantors have all limited partnership or
limited liability company, as applicable, power and authority necessary to own
or hold its properties and to conduct the businesses in which it is engaged in
all material respects.

 

(h)                                 General Partner Authority. The General
Partner has all limited liability company power and authority to act as the
general partner of the Partnership as described in the Time of Sale Information
and the Offering Memorandum.

 

(i)                                     Capitalization.  As of September 30,
2019, the Partnership had the capitalization as set forth in each of the Time of
Sale Information and the Offering Memorandum under the heading “Capitalization”;
and all the outstanding shares of capital stock or other equity interests of
each subsidiary of the Partnership have been duly and validly authorized and
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Partnership, free and clear of any lien, charge, encumbrance, security
interest, restriction on voting or transfer or any other claim of any third
party (collectively, “Liens”), except for Liens pursuant to the Credit
Agreement.

 

(j)                                    Due Authorization.  The Partnership and
each of the Guarantors have full right, power and authority to execute and
deliver this Agreement, the Securities and the Indenture (including each
Guarantee set forth therein) (collectively, the “Transaction Documents”), and to
perform their respective obligations hereunder and thereunder, as applicable;
and all action required to be taken by the Issuers, the General Partner and the
Guarantors for the due and proper authorization, execution and delivery of each
of the Transaction Documents (to the extent party thereto) and the consummation
of the Transactions has been duly and validly taken.

 

7

--------------------------------------------------------------------------------



 

(k)                                 The Indenture.  The Indenture has been duly
authorized by the Issuers and each of the Guarantors and on the Closing Date
will be duly executed and delivered by the Issuers and each of the Guarantors
and, when duly executed and delivered in accordance with its terms by each of
the parties thereto, will constitute a valid and legally binding agreement of
the Issuers and each of the Guarantors enforceable against the Issuers and each
of the Guarantors in accordance with its terms, except as enforceability may be
limited by (A) applicable bankruptcy, insolvency, or similar laws (whether
considered in a proceeding at law or in equity) affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability and (B) by public policy and an implied covenant of good faith
and fair dealing (collectively, the “Enforceability Exceptions”); and on the
Closing Date, the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.

 

(l)                                     The Securities and the Guarantees.  The
Securities have been duly authorized by the Issuers and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Issuers enforceable
against the Issuers in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly authorized by each of the
Guarantors and, when the Securities have been duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, the Guarantees will be valid and legally binding obligations of each of
the Guarantors, enforceable against each of the Guarantors in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture.

 

(m)                             The Purchase Agreement.  This Agreement has been
duly authorized, executed and delivered by the Issuers, the General Partner and
each of the Guarantors.

 

(n)                                 Descriptions of the Transaction Documents. 
Each Transaction Document conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum.

 

(o)                                 No Violation or Default.  None of the
Partnership Entities are (i) in violation of their charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any of the Partnership Entities are a party or by which any
of the Partnership Entities are bound or to which any property, right or asset
of any of the Partnership Entities is subject; or (iii) in violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------



 

(p)                                 Non-Violation of Existing Instruments.  The
execution, delivery and performance by the Issuers and each of the Guarantors of
each of the Transaction Documents to which each is a party, the issuance and
sale of the Securities and the issuance of the Guarantees and compliance by the
Issuers and each of the Guarantors with the terms thereof and the consummation
of the Transactions will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any Lien upon any
property or assets of any of the Partnership Entities, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement, license, lease or
other agreement or instrument to which any of the Partnership Entities is a
party or by which any of the Partnership Entities is bound or to which any of
the property or assets of any of the Partnership Entities is subject;
(ii) result in any violation of the provisions of the organizational documents
of any of the Partnership Entities (collectively, the “Organizational
Documents”); or (iii) result in any violation of any statute or any judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Partnership Entities or any of their respective
properties or assets in a proceeding to which any of them is a party or their
respective properties or assets are bound, except, with respect to clauses
(i) and (iii), conflicts or violations that would not reasonably be expected to
have a Material Adverse Effect.

 

(q)                                 No Consents, Authorizations or Approvals. 
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental agency or body having jurisdiction
over the Issuers, the Guarantors, or any of their respective properties or
assets is required for (i) the issuance and sale of the Securities and the
issuance of the Guarantees and compliance by the Issuers and each of the
Guarantors with the terms thereof or (ii) the execution, delivery and
performance of the Transaction Documents or the consummation of the Transactions
contemplated hereby and thereby, except (A) for the issuance and sale of the
Securities and such consents, approvals, authorizations, orders, filings,
registrations or qualifications as may be required under applicable securities
laws of any U.S. state, (B) for such consents, approvals, authorizations,
orders, filings, registrations or qualifications that have been obtained or
made, (C) for any such consents, approvals, authorizations, orders, filings,
registrations or qualifications the absence or omission of which would not
reasonably be expected to materially impair the ability of any of the Issuers or
the Guarantors to consummate the Transactions provided for in this Agreement and
(D) as described in the Time of Sale Information and the Offering Memorandum.

 

(r)                                    Governmental Proceedings.  Except as
described in each of the Time of Sale Information and the Offering Memorandum,
there are no legal or governmental proceedings pending to which any of the
Partnership Entities is a party or of which any property or assets of the
Partnership Entities is subject that could, in the aggregate, reasonably be
expected to have a Material Adverse Effect or could, in the aggregate,
reasonably be expected to have a material adverse effect on the performance of
this Agreement or the consummation of the Transactions contemplated hereby or
thereby; and to the Issuers’ and each Guarantor’s knowledge, no such proceedings
are threatened by governmental authorities or others.

 

9

--------------------------------------------------------------------------------



 

(s)                                   Independent Accountants.  During the three
years ended December 31, 2018 and thethree months ended March 31, 2019, KPMG
LLP, who has certified the audited consolidated financial statements of the
Partnership and Wilmington Holdings, which are included and incorporated by
reference in the Time of Sale Information and the Offering Memorandum, were
independent public accountants with respect to the Partnership and Wilmington
Holdings within the applicable rules and regulations adopted by the Commission
and the Public Company Accounting Oversight Board (United States) and as
required by the Securities Act.  Ernst & Young LLP are independent public
accountants with respect to the Partnership Entities within the applicable
rules and regulations adopted by the Commission and the Public Company
Accounting Oversight Board (United States) and as required by the Securities
Act.

 

(t)                                    Title to Properties.  The Partnership
Entities have good and marketable title in fee simple to all real property and
good and marketable title to all personal property owned by them, in each case
free and clear of all Liens, except such Liens (i) as are described in the Time
of Sale Information and the Offering Memorandum, (ii) as are permitted by the
Credit Agreement, or (iii) that do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Partnership Entities as described in the Time of
Sale Information and the Offering Memorandum. All assets held under lease by the
Partnership Entities are held by them under valid, subsisting and enforceable
leases, with such exceptions as do not materially interfere with the use made
and proposed to be made of such assets by the Partnership Entities as described
in the Time of Sale Information and the Offering Memorandum.

 

(u)                                 Intellectual Property.  The Partnership
Entities own or possess adequate rights to use all material patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses, know-how, software, systems
and technology (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of their respective businesses and have no reason to believe that
the conduct of their respective businesses will conflict with, and have not
received any notice of any claim of conflict with, any such rights of others,
except as would not reasonably be expected to have a Material Adverse Effect.

 

(v)                                 Related-Party Transactions.  No
relationship, direct or indirect, exists between or among the Partnership
Entities, on the one hand, and the directors, officers, unitholders, customers
or suppliers of the Partnership Entities or the General Partner, on the other
hand, that is required to be described in the Time of Sale Information and the
Offering Memorandum which is not so described.

 

(w)                               Investment Company Act.  The Issuers and the
Guarantors are not and, after giving effect to the offer and sale of the
Securities by the Issuers and the application of the proceeds therefrom as
described under “Use of proceeds” in the Time of Sale Information and the
Offering Memorandum, the Issuer and the Guarantors will not be, an

 

10

--------------------------------------------------------------------------------



 

“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”).

 

(x)                                 Tax Law Compliance.  The Partnership
Entities have filed all federal, state, local and foreign tax returns required
to be filed through the date hereof, subject to permitted extensions, and have
paid all taxes due, and no tax deficiency has been determined adversely to the
Partnership Entities, nor do the Issuers and the Guarantors have any knowledge
of any tax deficiencies that have been, or could reasonably be expected to be
asserted against the any of the Partnership Entities, that could, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(y)                                 All Necessary Permits.  The Partnership
Entities have such permits, licenses, patents, franchises, certificates of need
and other approvals or authorizations of governmental or regulatory authorities
(“Permits”) as are necessary under applicable law to own their properties and
conduct their businesses in the manner described in the Time of Sale Information
and the Offering Memorandum, except for any of the foregoing that would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect or
except as described in the Time of Sale Information and the Offering Memorandum.
The Partnership Entities have fulfilled and performed all of their obligations
with respect to the Permits, and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or
results in any other impairment of the rights of the holder of any such Permits,
except for any of the foregoing that would not reasonably be expected to have a
Material Adverse Effect or except as described in the Time of Sale Information
and the Offering Memorandum. None of the Partnership Entities have received
notice of any revocation or modification of any such Permits or have any reason
to believe that any such Permits will not be renewed in the ordinary course,
except those that would not reasonably be expected to have a Material Adverse
Effect.

 

(z)                                  No Labor Disputes.  No labor disturbance by
or dispute with the employees of the Partnership Entities exists or, to the
knowledge of the Issuers and each Guarantor, is imminent that could reasonably
be expected to have a Material Adverse Effect.

 

(aa)                          Compliance with and Liability under Environmental
Laws.  Except as described in the Time of Sale Information and the Offering
Memorandum, the Partnership Entities (i) are, and at all times prior hereto
were, in compliance with all laws, regulations, ordinances, rules, orders,
judgments, decrees, permits or other legal requirements of any governmental
authority, including without limitation any international, foreign, national,
state, provincial, regional, or local authority, relating to pollution, the
protection of human health or safety, the environment, or natural resources, or
the use, handling, storage, manufacturing, transportation, treatment, discharge,
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) applicable to such entity, which compliance
includes, without limitation, obtaining, maintaining and complying with all
permits and authorizations and approvals required by Environmental Laws to
conduct their respective businesses, and (ii) have not received notice or
otherwise have knowledge of any actual or alleged violation of Environmental
Laws, or of any actual or potential liability for or other obligation concerning
the presence, disposal or

 

11

--------------------------------------------------------------------------------



 

release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in the case of clause (i) or (ii) where such non-compliance, failure to
receive the required permits or failure to comply with the terms and conditions
of such permits, violation, liability, or other obligation would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
described in the Time of Sale Information and the Offering Memorandum, (x) there
are no proceedings that are pending, or known to be contemplated, against the
Partnership Entities under Environmental Laws in which a governmental authority
is also a party, other than such proceedings regarding which it is reasonably
believed no monetary sanctions of $100,000 or more will be imposed, (y) the
Issuers and each Guarantor are not aware of any issues regarding compliance with
Environmental Laws, including any pending or proposed Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a material effect on the capital expenditures,
earnings or competitive position of the Partnership Entities, and (z) none of
the Partnership Entities anticipate material capital expenditures relating to
Environmental Laws.

 

(bb)         ERISA Compliance. (i) Each “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) for which the Partnership or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code; (ii) no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) with respect to each Plan subject to Title IV of ERISA (A) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur, (B) no “accumulated funding deficiency” (within
the meaning of Section 302 of ERISA or Section 412 of the Code), whether or not
waived, has occurred or is reasonably expected to occur, (C) the fair market
value of the assets under each Plan exceeds the present value of all benefits
accrued under such Plan (determined based on those assumptions used to fund such
Plan), and (D) neither the Partnership nor any member of its Controlled Group
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA (other than contributions to the Plan or premiums to the Pension Benefit
Guaranty Corporation in the ordinary course and without default) in respect of a
Plan (including a “multiemployer plan”, within the meaning of
Section 4001(c)(3) of ERISA); and (iv) each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

 

(cc)         Disclosure Controls.  (i) The Partnership Entities maintain
disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act), (ii) such disclosure controls and
procedures are designed to ensure that the information is accumulated and
communicated to management of the General Partner,

 

12

--------------------------------------------------------------------------------



 

including the principal executive officer and principal financial officer of the
General Partner, as appropriate, and (iii) to the extent required by Rule 13a-15
of the Exchange Act, such disclosure controls and procedures are effective in
all material respects to perform the functions for which they were established.

 

(dd)         Internal Controls.  The Partnership Entities maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP.  The Partnership Entities maintain internal
accounting controls sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of the Partnership’s financial statements in conformity with GAAP
and to maintain accountability for its assets, (iii) access to the Partnership’s
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for the Partnership’s assets
is compared with existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  As of the date of the most recent
balance sheet of the Partnership and its consolidated subsidiaries reviewed or
audited by Ernst & Young LLP, there were no material weaknesses in the
Partnership Entities’ internal controls.

 

(ee)         No Significant Deficiencies.  Since the date of the most recent
balance sheet of the Partnership reviewed or audited by Ernst & Young, LLP,
(i) the Partnership Entities have not been advised of or become aware of (A) any
significant deficiencies or any material weaknesses in the design or operation
of internal controls that are reasonably likely to adversely affect the ability
of the Partnership Entities to record, process, summarize and report financial
data, or (B) any fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls of the
Partnership Entities; and (ii) there have been no significant changes in
internal controls or in other factors that are reasonably likely to materially
affect internal controls, including any corrective actions with regard to
significant deficiencies and material weaknesses.

 

(ff)          Insurance.  The Partnership Entities carry, or are covered by,
insurance from reputable insurers in such amounts and covering such risks as is
reasonably adequate for the conduct of their respective businesses and the value
of their respective properties and as is customary for companies engaged in
similar businesses in similar industries. All policies of insurance of the
Partnership Entities are in full force and effect; the Partnership Entities are
in compliance with the terms of such policies in all material respects; and none
of the Partnership Entities have received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or

 

13

--------------------------------------------------------------------------------



 

necessary to be made in order to continue such insurance; there are no material
claims by the Partnership Entities under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; and the Partnership Entities have no reason to
believe that they will not be able to renew their existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue their business at a cost that would not
reasonably be expected to have a Material Adverse Effect.

 

(gg)         Cybersecurity; Data Protection. The Partnership Entities’
information technology assets and equipment, computers, systems, networks,
hardware, software, websites, applications, and databases (collectively, “IT
Systems”) are adequate for, and operate and perform as necessary for the
operation of the business of the Partnership Entities as currently conducted,
except as would not, individually or in the aggregate, have a Material Adverse
Effect. The Partnership Entities conduct industry-standard scans of its IT
Systems to detect and address material bugs, errors, defects, Trojan horses,
time bombs, malware and other corruptants. The Partnership Entities have
implemented and maintained commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity and security of all IT Systems and sensitive data
(including all personal, personally identifiable, confidential or regulated data
(“Sensitive Data”)) used in connection with their businesses, and there have
been no known breaches, violations, outages or unauthorized uses of or accesses
to same, except as would not, individually or in the aggregate, have a Material
Adverse Effect, and the Partnership Entities have not had a duty to notify any
other person, nor any incidents under internal review or investigations relating
to the same. The Partnership Entities are presently in material compliance with
all applicable laws or statutes and all judgments, orders, and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations applicable to the privacy and security of
its IT Systems and Sensitive Data and to the protection of such IT Systems and
Sensitive Data from unauthorized use, access, misappropriation or modification.

 

(hh)                 No Unlawful Contributions or Other Payments. None of the
Partnership Entities, nor, to the knowledge of the Issuers and each of the
Guarantors, any director, officer, agent, employee or other person associated
with or acting on behalf of any of the Partnership Entities, has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption law; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment. The
Partnership Entities have instituted, maintain and enforce, policies and
procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.

 

14

--------------------------------------------------------------------------------



 

(ii)                   No Conflict with Money Laundering Laws.  The operations
of the Partnership Entities are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
any of the Partnership Entities conduct business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the
Partnership Entities with respect to the Money Laundering Laws is pending or, to
the knowledge of the Issuers and each of the Guarantors, threatened.

 

(jj)                   No Conflict with Sanctions Laws.  None of the Partnership
Entities, their directors, officers, or agents, nor, to the knowledge of the
Issuers and each of the Guarantors, any agent or affiliate of the Partnership
Entities is currently the subject of any U.S. sanctions regulations administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
or the U.S. Department of State, the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), including, without limitation,
designation on OFAC’s Specially Designated Nationals and Blocked Person List (an
“SDN”) or any person majority owned by an SDN, or where relevant under
applicable Sanctions, controlled by a Sanctions target, nor are any of the
Partnership Entities located, organized or resident in a country or territory
that is the subject or target of Sanctions, including, without limitation,
Cuba, Iran, North Korea, Syria, and the Crimea region of Ukraine (each, a
“Sanctioned Country”); and the Partnership will not directly or indirectly use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions. 
For the past five years, the Partnership Entities have not knowingly engaged in,
and are not now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.

 

(kk)                 Solvency.  On and immediately after the Closing Date, the
Issuers and each Guarantor (after giving effect to the issuance and sale of the
Securities, the issuance of the Guarantees and the other transactions related
thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent.  As used in this paragraph, the term “Solvent”
means, with respect to a particular date and entity, that on such date (i) the
fair value (and present fair saleable value) of the assets of such entity is not
less than the total amount required to pay the probable liability of such entity
on its total existing debts and liabilities (including contingent liabilities)
as they become absolute and matured; (ii) such entity is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the

 

15

--------------------------------------------------------------------------------



 

normal course of business; (iii) assuming consummation of the issuance and sale
of the Securities and the issuance of the Guarantees as contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, such entity
does not have, intend to incur or believe that it will incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature;
(iv) such entity is not engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital; and (v) such entity is not a defendant in
any civil action that would result in a judgment that such entity is or would
become unable to satisfy.

 

(ll)                   No Restrictions on Subsidiaries.  No subsidiary of the
Partnership is prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or subject, from paying any dividends to the
Partnership, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to the Partnership any loans
or advances to such subsidiary from the Partnership, or from transferring any of
such subsidiary’s properties or assets to the Partnership or any other
Partnership Entity upon consummation of the Transactions on the Closing Date as
described in each of the Time of Sale Information and the Offering Memorandum,
except, in each case, for such restrictions contained in (i) the Credit
Agreement, (ii) the Fourth Amended and Restated Limited Liability Company
Agreement of Enviva Wilmington Holdings, LLC dated December 29, 2016, (iii) the
Second Amended and Restated Credit Agreement by and between Enviva Wilmington
Holdings, LLC and Enviva, LP, dated April 2, 2019, or (iv) or that will be
permitted by the Indenture.

 

(mm)              Brokers.  None of the Partnership Entities are a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or the Initial
Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

 

(nn)                 Rule 144A Eligibility.  On the Closing Date, the Securities
will not be of the same class as securities listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in an
automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Offering Memorandum, as of its respective date, contains or
will contain all the information that, if requested by a prospective purchaser
of the Securities, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(oo)                 No Integration.  Neither the Partnership nor any of its
affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(pp)                 No General Solicitation or Directed Selling Efforts.  None
of the Partnership nor any of its affiliates or any other person acting on its
or their behalf (other

 

16

--------------------------------------------------------------------------------



 

than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

 

(qq)                 Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in
Section 2(b) (including Annex C hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 

(rr)                   No Price Stabilization or Manipulation.  The Issuers and
each Guarantor have not (i) taken, directly or indirectly, any action designed
to or that has constituted or that could reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Issuers and the Guarantors or (ii) sold, bid
for, purchased or paid any person (other than as contemplated by this Agreement)
any compensation for soliciting purchases of the Securities.

 

(ss)                  Margin Rules.  Neither the issuance, sale and delivery of
the Securities nor the application of the proceeds thereof by the Issuers as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.

 

(tt)                   Forward-Looking Statements.  No forward-looking statement
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

(uu)                 Market Data.  The statistical and market-related data
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum are based on or derived from sources that the Issuers
believe to be reliable in all material respects.

 

(vv)                 Sarbanes-Oxley Compliance.  There is not and has not been
any failure on the part of the Partnership or any of the directors or officers
of the General Partner, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, in each case, that are effective and
applicable to the Partnership.

 

17

--------------------------------------------------------------------------------



 

4.             Further Agreements of the Issuers and the Guarantors.  The
Issuers and the Guarantors jointly and severally covenant and agree with each
Initial Purchaser that:

 

(a)           Delivery of Copies.  The Issuers will deliver, without charge, to
the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

 

(b)           Offering Memorandum, Amendments or Supplements.  Before finalizing
the Offering Memorandum or making or distributing any amendment or supplement to
any of the Time of Sale Information or the Offering Memorandum or filing with
the Commission any document that will be incorporated by reference therein, the
Issuers will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

 

(c)           Additional Written Communications.  Before making, preparing,
using, authorizing, approving or referring to any Issuer Written Communication,
the Issuers and the Guarantors will furnish to the Representative and counsel
for the Initial Purchasers a copy of such written communication for review and
will not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

 

(d)           Notice to the Representative.  The Issuers will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Issuers of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Issuers will use their
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

 

18

--------------------------------------------------------------------------------



 

(e)           Time of Sale Information.  If at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Time of Sale Information as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement the Time of Sale Information to comply with law, the
Issuers will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Time of Sale Information (or any document
to be filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

 

(f)            Ongoing Compliance of the Offering Memorandum.  If at any time
prior to the completion of the initial offering of the Securities (i) any event
shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Offering Memorandum to comply with law, the
Issuers will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

 

(g)           Blue Sky Compliance.  The Issuers will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that neither the Issuers nor any of the Guarantors shall be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

 

(h)           Clear Market.  During the period from the date hereof through and
including the date that is 90 days after the date hereof, the Issuers and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Issuers or any of the Guarantors and
having a tenor of more than one year.

 

19

--------------------------------------------------------------------------------



 

(i)            Use of Proceeds.  The Issuers will apply the net proceeds from
the sale of the Securities as described in each of the Time of Sale Information
and the Offering Memorandum under the heading “Use of proceeds.”

 

(j)            Supplying Information.  While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuers and each of the Guarantors will, during any period
in which the Partnership is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)           DTC.   The Issuers will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

 

(l)            No Resales by the Issuers.  The Issuers will not, and will not
permit any of their affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Issuers or any of their affiliates and resold in
a transaction registered under the Securities Act.

 

(m)          No Integration.  Neither the Issuers nor any of their affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(n)           No General Solicitation or Directed Selling Efforts.  None of the
Issuers or any of their affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any
directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

 

(o)           No Stabilization.  Neither the General Partner, the Issuers nor
any of the Guarantors will take, directly or indirectly, any action designed to
or that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

5.             Certain Agreements of the Initial Purchasers.                Each
Initial Purchaser hereby represents and agrees that it has not and will not use,
authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) any written communication that
contains either (a) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (b) “issuer information” that was included

 

20

--------------------------------------------------------------------------------



 

(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) (including any electronic road show) above,
(iv) any written communication prepared by such Initial Purchaser and approved
by the Partnership and the Representative in advance in writing or (v) any
written communication relating to or that contains the terms of the Securities
and/or other information that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum.

 

6.             Conditions of Initial Purchasers’ Obligations.  The obligation of
each Initial Purchaser to purchase Securities on the Closing Date as provided
herein is subject to the performance by the Issuers and each of the Guarantors
of their respective covenants and other obligations hereunder and to the
following additional conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of the Issuers and the Guarantors contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of the Issuers, the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

 

(b)           No Downgrade.  Subsequent to the earlier of (A) the Time of Sale
and (B) the execution and delivery of this Agreement, (i) no downgrading shall
have occurred in the rating accorded the Securities or any other debt securities
or preferred stock issued or guaranteed by any of the Partnership Entities by
either S&P Global Ratings, Moody’s Investors Service, Inc. or Fitch Ratings Inc.
and (ii) no such organization shall have publicly announced that it has under
surveillance or review, or has changed its outlook with respect to, its rating
of the Securities or of any other debt securities or preferred stock issued or
guaranteed by any of the Partnership Entities (other than an announcement with
positive implications of a possible upgrading).

 

(c)           No Material Adverse Change.  No event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(d)           Officer’s Certificate.  The Representative shall have received on
and as of the Closing Date a certificate of an executive officer of the Issuers
and of each Guarantor who has specific knowledge of the Issuers’ or such
Guarantor’s financial matters and is satisfactory to the Representative
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
the representations set forth in Sections 3(a) and 3(b) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Issuers and the

 

21

--------------------------------------------------------------------------------



 

Guarantors in this Agreement are true and correct and that the Issuers and the
Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date and (iii) to the effect set forth in paragraphs (b) and (c) above.

 

(e)           Comfort Letters.

 

i.      On the date of this Agreement and on the Closing Date, KPMG LLP shall
have furnished to the Representative, at the request of the Partnership,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
pro forma financial statements, certain financial statements and certain
financial information contained or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum.

 

ii.     On the date of this Agreement and on the Closing Date, Ernst & Young LLP
shall have furnished to the Representative, at the request of the Partnership,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to
certain financial statements and certain financial information contained or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

 

iii.    On the date of this Agreement and on the Closing Date, the Partnership
shall have furnished to the Representative a certificate, addressed to the
Initial Purchasers, of its chief financial officer with respect to certain
financial data contained in the Time of Sale Information and the Offering
Memorandum, providing “management comfort” with respect to such information, in
form and substance reasonably satisfactory to the Representative.

 

(f)            Opinion and 10b-5 Statement of Counsel for the Issuers.  Vinson &
Elkins L.L.P., counsel for the Issuers and the Guarantors, shall have furnished
to the Representative, at the request of the Issuers, their written opinion and
10b-5 statement, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representative.

 

(g)           Opinion and 10b-5 Statement of Counsel for the Initial
Purchasers.  The Representative shall have received on and as of the Closing
Date an opinion and 10b-5 statement, addressed to the Initial Purchasers, of
Latham & Watkins LLP, counsel for the Initial Purchasers, with respect to such
matters as the Representative may reasonably request, and such counsel shall
have received such documents and information as they may reasonably request to
enable them to pass upon such matters.

 

22

--------------------------------------------------------------------------------



 

(h)           No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantees.

 

(i)            Good Standing.  The Representative shall have received on and as
of the Closing Date satisfactory evidence of the good standing of the
Partnership Entities in their respective jurisdictions of organization and their
good standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

 

(j)            DTC.  The Securities shall be eligible for clearance and
settlement through DTC.

 

(k)           Indenture and Securities.  The Indenture shall have been duly
executed and delivered by a duly authorized officer of each the Issuers, each of
the Guarantors and the Trustee, and the Securities shall have been duly executed
and delivered by a duly authorized officer of each of the Issuers and duly
authenticated by the Trustee.

 

(l)            Additional Documents.  On or prior to the Closing Date, the
Issuers and the Guarantors shall have furnished to the Representative such
further certificates and documents as the Representative may reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.             Indemnification and Contribution.

 

(a)           Indemnification of the Initial Purchasers.  The Issuers and each
of the Guarantors jointly and severally agree to indemnify and hold harmless
each Initial Purchaser, its affiliates, directors and officers and each person,
if any, who controls such Initial Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or

 

23

--------------------------------------------------------------------------------



 

liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to any Initial Purchaser furnished to the Issuers
in writing by such Initial Purchaser through the Representative expressly for
use therein.

 

(b)           Indemnification of the Issuers and the Guarantors.  Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless
(i) as of the date hereof, the Issuers and each of the Guarantors (ii) each of
the directors and officers of the Issuers and the Guarantors and (iii) each
person, if any, who controls the Issuers or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Issuers in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following paragraphs in the Preliminary Offering Memorandum and the
Offering Memorandum: paragraph six (first, second, third and fourth sentences
only), paragraph ten (third sentence only) and paragraph eleven (first sentence
only) under the caption “Plan of distribution.”

 

(c)           Notice and Procedures.  If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred.  In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person;

 

24

--------------------------------------------------------------------------------



 

(iii) the Indemnified Person shall have reasonably concluded that there may be
legal defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred.  Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by Barclays Capital Inc. and any such separate firm for the Issuers,
the Guarantors, their respective directors and officers and any control persons
of the Issuers and the Guarantors shall be designated in writing by the
Partnership. The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement.  No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

 

(d)           Contribution.  If the indemnification provided for in paragraph
(a) or (b) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Issuers and the
Guarantors on the one hand and the Initial Purchasers

 

25

--------------------------------------------------------------------------------



 

on the other in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations.  The relative benefits received by the Issuers and the
Guarantors on the one hand and the Initial Purchasers on the other shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Issuers from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities.  The relative fault of the Issuers and the
Guarantors on the one hand and the Initial Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuers or any Guarantor
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

 

(e)           Limitation on Liability.  The Issuers, the Guarantors and the
Initial Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above.  The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim.  Notwithstanding
the provisions of this Section 7, in no event shall an Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 7 are several in proportion to their
respective purchase obligations hereunder and not joint.

 

(f)            Non-Exclusive Remedies.  The remedies provided for in this
Section 7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

 

8.             Effectiveness of Agreement. This Agreement shall become effective
as of the date first written above.

 

9.             Termination.  This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Issuers, if after the
execution and delivery of this Agreement and on or prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the

 

26

--------------------------------------------------------------------------------



 

over-the-counter market; (ii) trading of any securities issued or guaranteed by
the Issuers or any of the Guarantors shall have been suspended on any exchange
or in any over-the-counter market; (iii) a general moratorium on commercial
banking activities shall have been declared by federal or New York State
authorities; or (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

10.          Defaulting Initial Purchaser.

 

(a)           If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Issuers on the
terms contained in this Agreement.  If, within 36 hours after any such default
by any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange
for the purchase of such Securities, then the Issuers shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Initial Purchasers to purchase such Securities on such
terms.  If other persons become obligated or agree to purchase the Securities of
a defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Issuers may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Issuers or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Issuers agree to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes.  As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

 

(b)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Issuers shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers

 

27

--------------------------------------------------------------------------------



 

and the Issuers as provided in paragraph (a) above, the aggregate principal
amount of such Securities that remains unpurchased exceeds one-eleventh of the
aggregate principal amount of all the Securities, or if the Issuers shall not
exercise the right described in paragraph (b) above, then this Agreement shall
terminate without liability on the part of the non-defaulting Initial
Purchasers.  Any termination of this Agreement pursuant to this Section 10 shall
be without liability on the part of the Issuers or the Guarantors, except that
the Issuers and each of the Guarantors will continue to be liable for the
payment of expenses as set forth in Section 11 hereof and except that the
provisions of Section 7 hereof shall not terminate and shall remain in effect.

 

(d)           Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Issuers, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

 

11.          Payment of Expenses.

 

(a)           Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Issuers and the Guarantors
jointly and severally agree to pay or cause to be paid all costs and expenses
incident to the performance of their respective obligations hereunder, including
without limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Issuers’ and the Guarantors’ counsel and independent accountants; (v) the
fees and expenses incurred in connection with the registration or qualification
and determination of eligibility for investment of the Securities under the laws
of such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (ix) all expenses incurred by the Issuers in connection with any “road show”
presentation to potential investors.

 

(b)           If (i) this Agreement is terminated pursuant to Section 9,
(ii) the Issuers for any reason fail to tender the Securities for delivery to
the Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Issuers and each
of the Guarantors jointly and severally agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

 

28

--------------------------------------------------------------------------------



 

12.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and the officers and directors and any controlling persons
referred to herein, and the affiliates of each Initial Purchaser referred to in
Section 7 hereof.  Nothing in this Agreement is intended or shall be construed
to give any other person any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.  No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.

 

13.          Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Issuers, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Issuers, the Guarantors or the Initial Purchasers.

 

14.          Certain Defined Terms.  For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; (d) the term “Exchange Act” collectively
means the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission thereunder; and (e) the term “written
communication” has the meaning set forth in Rule 405 under the Securities Act.

 

15.          Compliance with USA Patriot Act.  In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Issuers, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

 

16.          Miscellaneous.

 

(a)           Authority of the Representative.  Any action by the Initial
Purchasers hereunder may be taken by Barclays Capital Inc. on behalf of the
Initial Purchasers, and any such action taken by Barclays Capital Inc. shall be
binding upon the Initial Purchasers.

 

(b)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
and confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representative c/o Barclays Capital Inc., 745
Seventh Avenue, New York, New York 10019 (fax: Syndicate Registration);
Attention: 646-834-8133 (with a copy to Latham & Watkins LLP, 811 Main Street,
Houston, Texas, 77002, fax: 713-546-5401, Attention: Michael J. Chambers). 
Notices to the Issuers and the Guarantors shall be given to them

 

29

--------------------------------------------------------------------------------



 

at Enviva Partners, LP, 7200 Wisconsin Ave., Suite 1000, Bethesda, MD 20814,
(fax: 240-482-3774); Attention: General Counsel (with a copy to Vinson & Elkins
L.L.P., 1001 Fannin Street, Houston, Texas, 77002, fax: 713-758-2236, Attention:
Ramey Layne).

 

(c)           Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

(d)           Submission to Jurisdiction.  The Issuers and each of the
Guarantors hereby submit to the exclusive jurisdiction of the U.S. federal and
New York state courts in the Borough of Manhattan in The City of New York in any
suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  The Issuers and each of the Guarantors waive
any objection which it may now or hereafter have to the laying of venue of any
such suit or proceeding in such courts.  Each of the Issuers and each of the
Guarantors agrees that final judgment in any such suit, action or proceeding
brought in such court shall be conclusive and binding upon the Issuers and each
Guarantor, as applicable, and may be enforced in any court to the jurisdiction
of which Issuers and each Guarantor, as applicable, is subject by a suit upon
such judgment.

 

(e)           Waiver of Jury Trial.  Each of the parties hereto hereby waives
any right to trial by jury in any suit or proceeding arising out of or relating
to this Agreement.

 

(f)            Counterparts.  This Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

 

(g)           Amendments or Waivers.  No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(h)           Headings.  The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

(i)                                     Recognition of the U.S. Special
Resolution Regimes.

 

i.      In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

 

ii.     In the event that any Initial Purchaser that is a Covered Entity or a
BHC Act Affiliate of such Initial Purchaser becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Agreement that
may be exercised against such

 

30

--------------------------------------------------------------------------------



 

Initial Purchaser are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
this Agreement were governed by the laws of the United States or a state of the
United States.

 

As used in this Section 16(i):

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following:

 

i.                  a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b);

 

ii.               a “covered bank” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 47.3(b); or

 

iii.            a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

31

--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

ENVIVA PARTNERS, LP

 

 

 

By: Enviva Partners GP, LLC,

 

as its sole general partner

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ENVIVA PARTNERS FINANCE CORP.

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ENVIVA GP, LLC

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ENVIVA, LP

 

By: Enviva Partners GP, LLC, as its sole general partner

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ENVIVA PELLETS AHOSKIE, LLC

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

32

--------------------------------------------------------------------------------



 

 

ENVIVA PELLETS AMORY, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ENVIVA PELLETS NORTHAMPTON, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ENVIVA PELLETS SOUTHAMPTON, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ENVIVA PELLETS SAMPSON, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

33

--------------------------------------------------------------------------------



 

 

ENVIVA PELLETS COTTONDALE, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ENVIVA ENERGY SERVICES, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ENVIVA PORT OF WILMINGTON, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

ENVIVA PORT OF PANAMA CITY, LLC

 

 

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ENVIVA PORT OF CHESAPEAKE, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name:

Shai Even

 

 

Title:

Executive Vice President and Chief Financial Officer

 

34

--------------------------------------------------------------------------------



 

Accepted: As of the date first written above

 

BARCLAYS CAPITAL INC.

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

 

By:

/s/ Barclays Capital Inc.

 

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------



 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

Barclays Capital Inc.

 

$

136,125,000.00

 

BMO Capital Markets Corp.

 

68,063,000.00

 

Citigroup Global Markets Inc.

 

68,063,000.00

 

Goldman, Sachs & Co. LLC

 

68,063,000.00

 

HSBC Securities (USA) Inc.

 

68,063,000.00

 

J.P. Morgan Securities LLC

 

68,063,000.00

 

RBC Capital Markets, LLC

 

68,063,000.00

 

Riverstone Capital Services LLC

 

5,497,000.00

 

Total

 

$

550,000,000.00

 

 

36

--------------------------------------------------------------------------------



 

Schedule 2

 

Guarantors

 

Entity Name

 

Enviva GP, LLC

Enviva, LP

Enviva Pellets Southampton, LLC

Enviva Pellets Northampton, LLC

Enviva Energy Services, LLC

Enviva Pellets Amory, LLC

Enviva Pellets Cottondale, LLC

Enviva Pellets Ahoskie, LLC

Enviva Port of Wilmington, LLC

Enviva Port of Panama City, LLC

Enviva Pellets Sampson, LLC

Enviva Port of Chesapeake, LLC

 

37

--------------------------------------------------------------------------------



 

Schedule 3

 

Subsidiaries

 

Entity Name

 

Jurisdiction of Formation

Enviva GP, LLC

 

Delaware

Enviva, LP

 

Delaware

Enviva Pellets Ahoskie, LLC

 

Delaware

Enviva Pellets Amory, LLC

 

Delaware

Enviva Materials, LLC

 

Delaware

Enviva Pellets Northampton, LLC

 

Delaware

Enviva Pellets Southampton, LLC

 

Delaware

Enviva Port of Chesapeake, LLC

 

Delaware

Enviva Pellets Cottondale, LLC

 

Delaware

Enviva Energy Services, LLC

 

Delaware

Enviva Port of Wilmington, LLC

 

Delaware

Enviva Pellets Sampson, LLC

 

Delaware

Enviva Port of Panama City, LLC

 

Delaware

Enviva Wilmington Holdings, LLC

 

Delaware

Enviva Pellets Hamlet, LLC

 

Delaware

Enviva Energy Services Cooperatief, U.A.

 

Netherlands

Enviva Energy Services (Jersey), Limited

 

Jersey

Enviva MLP International Holdings, LLC

 

Delaware

 

38

--------------------------------------------------------------------------------



 

ANNEX A

 

Additional Time of Sale Information

 

1.             Term sheet containing the terms of the Securities, substantially
in the form of Annex B.

 

39

--------------------------------------------------------------------------------



 

ANNEX B

 

Term Sheet

 

[To Come]

 

40

--------------------------------------------------------------------------------



 

ANNEX C

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)           Each Initial Purchaser acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)            Such Initial Purchaser has offered and sold the Securities, and
will offer and sell the Securities, (A) as part of their distribution at any
time and (B) otherwise until 40 days after the later of the commencement of the
offering of the Securities and the Closing Date, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.

 

(ii)           None of such Initial Purchaser or any of its affiliates or any
other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)          At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act.  Terms used above have the meanings given to them by
Regulation S.

 

41

--------------------------------------------------------------------------------



 

(iv)          Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Partnership.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)           Each Initial Purchaser acknowledges that no action has been or
will be taken by the Issuers that would permit a public offering of the
Securities, or possession or distribution of any of the Time of Sale
Information, the Offering Memorandum, any Issuer Written Communication or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required.

 

42

--------------------------------------------------------------------------------